Citation Nr: 0905144	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) with 
depression.

2. Entitlement to a separate disability rating for major 
depression associated with service-connected PTSD.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2005 
and April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board observes that the Veteran also filed timely appeals 
with regard to the initial ratings assigned for service-
connected bilateral hearing loss, tinnitus, and hypertension.  
However, in response to a November 2006 statement of the case 
(SOC), the Veteran submitted a substantive appeal (VA Form 9) 
indicating that he was only continuing his appeal as to the 
increased rating claims for his service-connected PTSD with 
depression.  Thus, the initial rating claims are not before 
the Board at this time.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the symptomatology of his service-
connected PTSD is more severe than is contemplated by the 
currently assigned 30 percent disability rating and that his 
symptoms warrant separate ratings for his PTSD and 
depression.  The Board determines that a remand is required 
to allow for further development of the record.

First, the Board notes that in his April 2007 substantive 
appeal, the Veteran indicated that he was receiving treatment 
at a VA Vet Center on a regular basis.  This is the first 
reference to such treatment in the record, and the claims 
file contains no VA mental health records.  These records are 
clearly relevant to the claim; therefore, the Veteran should 
be asked to identify at which Vet Center he is being treated 
and efforts should be made to retrieve all available records 
relevant to that treatment.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file)

Additionally, an April 2007 statement by the Veteran's spouse 
suggests that his symptoms may have increased in severity 
since his last VA examination in September 2005.  
Accordingly, a remand is also required so that the Veteran 
may be scheduled for another VA examination to ascertain the 
current nature and severity of his psychiatric disorders.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the Board observes that the notice requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)), were further interpreted by the Court of 
Appeals for Veterans Claims (Court) during the appeal.  
Specifically, in Vazquez-Flores v. Peake, the Court defined 
the notice obligations of VA in claims for increased 
compensation.  22 Vet. App. 37 (2008).  The Veteran has not 
received appropriate notice with regard to his increased 
rating claims as required by Vazquez-Flores.  Thus, this 
remand for substantive development will also allow VA the 
chance to provide corrective VCAA notice to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran a corrective VCAA 
notice that informs him of the evidence 
necessary to substantiate a claim for 
increased compensation as required by 
the holding of Vazquez-Flores. 

2.	Request that the Veteran identify the 
VA Vet Center where he has been 
receiving treatment and the approximate 
start date for that treatment, as well 
as any other relevant VA medical center 
treatment he may have received.

3.	Once the Veteran has responded to the 
above request, attempt to obtain the 
records identified, dated from the 
start of treatment to the present.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

4.	Schedule the Veteran for a VA 
examination in order to assess the 
current nature and severity of his 
service-connected PTSD with major 
depression.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  All appropriate 
tests should be performed and the 
results, documented.

The examiner is specifically requested 
to identify, if possible, which 
symptoms the Veteran exhibits are 
related to his PTSD and which symptoms 
are related to his depression, to 
include assigning a separate Global 
Assessment of Functioning score for 
each psychiatric disability.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
rating claims should be readjudicated, 
to include all evidence received since 
the May 2007 supplemental SOC (SSOC).  
The Veteran and his representative 
should then be issued another SSOC.  An 
appropriate period of time should be 
allowed for a response by the Veteran 
to the above communications.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

